DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.
 Allowable Subject Matter
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious the damper having a partial ring design in such a way that the partial-ring shaped damper spreads apart along its circumference. Applicant appears to provide explanation for “partial ring-shaped” on page 14 of applicant’s specification, lines 12-13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 11, 12, 15-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffmann et al. (US Pat No 6,305,355 B1).
Re claim 11, Hoffmann et al. shows a valve for metering a fluid (Figs. 2 & 5), comprising:
an electromagnetic actuator (22);
a valve needle (24) which is actuatable by the actuator and which actuates a valve closing body (21) that cooperates with a valve seat surface (under 21; col. 7, lines 26-30) to form a sealing seat, an armature (25) of the actuator including a through opening (through 40) through which the valve needle (24) extends, and an annular gap (see annotated figure) being formed between an inner wall (38) of a housing part (see annotated figure) and an outer side (see annotated figure) of the armature (25); and
at least one movable damper (Fig. 5, 35 – made up of 45/46/47) situated on the annular gap, the movable damper (35 made up of 45/46/47) being actuatable by a magnetic field in a radial direction that is generated by the actuator (as the damper 35 made up of 45/46/47 is actuated by the armature which is actuated by the magnetic field generated by the actuator 22, the magnetic field is the root cause of the damper actuation, element 47 will actuate radially), wherein the armature (25) is actuatable by the magnetic field in an axial direction (col. 7, lines 55-59) that is generated by the actuator (22),
wherein an indentation (20) that is associated with the damper (35 made up of 45/46/47) and at least partially accommodates the damper (35 made up of 45/46/47) is provided in the housing part (see annotated figure),
wherein the damper (35 made up of 45/46/47) is radially guided in the indentation (20; Fig. 5, 35/47; specifically 47 will flatten thus causing movement in a radial direction).

    PNG
    media_image1.png
    483
    808
    media_image1.png
    Greyscale

Re claim 12, Hoffmann et al. teaches the valve is a fuel injector for an internal combustion engine (col. 1, lines 10-17).
Re claim 15, Hoffmann et al. shows at least one spring element (Fig. 5, 48) associated with the damper, the spring element at least one of: acting on the damper (35 made up of 45/46/47) in a direction of the outer side of the armature (25), and is situated in the indentation (Fig. 2, 20).
Re claim 16, Hoffmann et al. shows at least one of the indentation is a grooved indentation (Fig. 2, 20), or the indentation (20) is designed in such a way that the damper (Fig. 5, 35 made up of 45/46/47) is completely accomodatable by the indentation (20) during an actuation by the magnetic field of the actuator (22).
Re claim 17, Hoffmann et al. shows in an unactuated starting position in which the magnetic field that is generatable by the actuator (Fig. 2, 22) dissipates, the movable damper (Fig. 5, 35 made up of 45/46/47) reduces the annular gap (see annotated figure) to the greatest extent possible, and thereby one of: rests against the outer side of the armature, or is situated at a minimum distance from the outer side of the armature (25).

Re claim 19, Hoffmann et al. teaches the damper is made partially of at least one paramagnetic material (col. 10, lines 33-35; “spring-steel disc” which would be composed of both ferromagnetic and paramagnetic materials) that faces the outer side (see annotated figure) of the armature (25).
Re claim 21, Hoffmann et al. shows the movable damper (Fig. 5, 35 made up of 45/46/47) is actuatable in an opening direction (Fig. 5, upper central arrow) by the magnetic field that is generated by the actuator (22) in order to actuate the valve needle (24), and the damper (35 made up of 45/46/47) damps the armature (25) for a resetting of the valve needle (24) that takes place opposite the opening direction.
Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive. Regarding applicant’s arguments that ‘Hoffmann et al. does not disclose each of these directional actuations’ the examiner respectfully disagrees. As explained previously and in the above rejection element 47, the curved steel spring of Hoffmann, will actuate radially as the body 45 moves toward body 46 and further Hoffmann explicitly describes the axial movement of armature 25 at col. 7, lines 55-59.
In light of these remarks, all prior art rejections shall be maintained.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/Examiner, Art Unit 3752